DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/3/2021 and 12/15/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment
	The amendments and remarks, filed on 10/6/2021, has been entered. The previous prior art rejection has been withdrawn and a new prior art rejection is applied to address the claim amendments.
The amendments and remarks, filed on 10/6/2021, has been entered.  The claim amendments overcome the previous 112(b) rejection of claim 1 and claim objection of claim 9 is withdrawn. 

Claim Status
Claims 1-10 and 21-25 are pending and being examined with claims 11-20 are cancelled. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 1-10 and 21-25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites “solid biological sample” in line 2.  Then, “solid biological sample” is mentioned again throughout the claims, where the examiner does not find support for these limitations.  Specifically, the specification does not discuss the phrase/limitation “solid biological sample”.  Further, the applicant specifies where the support for “solid biological sample” limitation is provided, but the examiner indicates that the phrase/limitation is not explicitly discussed in the specification paragraphs provided.  Thus, the limitation fails to comply with the written restriction requirement.  The examiner notes that the term “solid biological sample” was not in the original claims as filed, therefore “solid biological sample” is considered new matter.  Claims 2-10 and 21-25 are rejected based on further claim dependency. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 9, 10, and 21-25 are rejected under 35 U.S.C. 103 as being unpatentable over Battrell et al (US 20150346097 A1; hereinafter “Battrell”; already of record) in view of Barnett et al (US 20160282375 A1; hereinafter “Barnett”). 
Regarding claim 1, Battrell teaches an analogous art of a disposable fluorescent detection system (Battrell; Abstract; para [14]; microfluidic device format are provided for detection of a wide spectrum of biomarker molecules. Such devices are generally disposable and low-cost), the system comprising: 

a staining cartridge that receives the insertable module including the biological sample (Battrell; para [98]; Fig. 1, 2; microfluidic cartridge 200 may be mounted in the instrument chassis 106) therein and the staining cartridge including a sled therein (Battrell; para [117]; Fig. 11A; housing 1102; examiner notes that the left portion of the cartridge housing includes the sled limitation as seen in 11A), the insertable module being positioned in the staining cartridge (Battrell; para [98]; Fig. 1, 2; microfluidic cartridge 200 may be mounted in the instrument chassis 106), 
wherein the insertable module has first and second inclined planes on opposing sides of an upper surface of the insertable module (Battrell; para [122, 140]; Fig. 11A, 12 ,13B, 15, 19; Lateral ribs 1110 of the cartridge housing are for structural reinforcement and aid in the docking process); 
wherein the sled portion of the insertable module has corresponding first and second inclined planes on a bottom surface thereof (Battrell; para [110, 112]; Fig. 8, 9A; docking bay is configured for receiving the nose of the cartridge at the projecting lip 515 of the docking bay); and 
wherein the first and second inclined planes of the insertable module and the first and second inclined planes of the sled transform horizontal movement of the insertable module into the staining cartridge into a vertical movement of the sled such that the sled is pushed upward (Battrell; para [112]; During docking of the loaded cartridge, the function of the clamping mechanism is to urge the floating stage and spring-mounted chassis 301 with inserted cartridge downward onto the pneumatic interface port and heater module).
Note: The instant claim contain a large amount of functional language (ex: “receives…”,"configured to…", “using…”). However, functional language does not add any further structure to an apparatus beyond a capability.  Apparatus claims must distinguish over the prior art in terms of structure rather 
Battrell does not teach a solid biological sample.
However, Barnett teaches an analogous art of a slide carrier (Barnett; Abstract) an insertable module (Barnett; para [143]; Fig. 3, 4A; slide carrier 1200) that receives a solid biological sample (Barnett; para [142]; "biological specimen" refers to any specimen, tissue samples, cell samples, samples of whole organisms, or cell fractions).  It would have been obvious to one of ordinary skill in the art to have modified the biological sample of Battrell to be solid biological samples as taught by Barnett, because Barnett teaches that solid biological samples are generally used in staining methods to detect/differentiate particular molecules or structures (Barnett; para [135]). 
Regarding claim 9, modified Battrell teaches the system of claim 1 (the biological sample of Battrell is modified to be a solid biological sample as taught by Barnett discussed above in claim 1), wherein the solid biological sample is one of a processed sample and unprocessed sample (Battrell; para [120]; processed sample is transferred to card 1200).
Regarding claim 10, modified Battrell teaches the system of claim 1 (the biological sample of Battrell is modified to be a solid biological sample as taught by Barnett discussed above in claim 1), wherein the solid biological sample is one or more of tissue, cells and a biopsy of tissue or cells (Battrell; para [76]; Target analyte: or "analyte of interest", or "target molecule", may include a nucleic acid, a protein, an antigen, an antibody, a carbohydrate, a cell component, a lipid, a receptor ligand, a small molecule such as a drug).
Regarding claim 21, modified Battrell teaches the system of claim 9 (the biological sample of Battrell is modified to be a solid biological sample as taught by Barnett discussed above in claim 1), wherein the unprocessed sample comprises an unprocessed tissue biopsy, fragment, slice, smear, or 
Regarding claim 22, modified Battrell teaches the system of claim 21 (the biological sample of Battrell is modified to be a solid biological sample as taught by Barnett discussed above in claim 1), wherein the unprocessed sample is a fresh, unfixed, unstained, non-preserved, and intact tissue biopsy, fragment, slice, smear or scrape (Barnett; para [142]; "biological specimen" refers to any specimen, tissue samples, cell samples, samples of whole organisms, or cell fractions).  
Regarding claim 23, modified Battrell teaches the system of claim 9 (the biological sample of Battrell is modified to be a solid biological sample as taught by Barnett discussed above in claim 1), wherein the solid biological sample comprises a fixed or preserved tissue biopsy, fragment, slice, smear, or scrape (Barnett; para [142]; "biological specimen" refers to any specimen, tissue samples, cell samples, samples of whole organisms, or cell fractions).  
Regarding claim 24, modified Battrell teaches the system of claim 1 (the biological sample of Battrell is modified to be a solid biological sample as taught by Barnett discussed above in claim 1), wherein the solid biological sample comprises a tissue biopsy, fragment, slice, smear, or scrape (Barnett; para [142]; "biological specimen" refers to any specimen, tissue samples, cell samples, samples of whole organisms, or cell fractions).  
Modified Battrell does not teach the solid biological sample being frozen and thawed.
However, Barnett teaches an analogous art of a slide carrier (Barnett; Abstract) wherein the biological sample comprises a frozen or thawed (Barnett; para [9]; The apparatus can controllably increase or decrease the temperature of the specimens…conductive and/or radiant heating can be used convective heating/cooling) tissue biopsy, fragment, slice, smear, or scrape (Barnett; para [142]; "biological specimen" refers to any specimen, tissue samples, cell samples, samples of whole organisms, or cell fractions).  It would have been obvious to one of ordinary skill in the art to have modified the .
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Battrell in view of Barnett, and in further view of Battrell et al (US 20120177543 A1; hereinafter “Battrell-2”; already of record). 
Regarding claim 2, modified Battrell teaches the system of claim 1 (the biological sample of Battrell is modified to be a solid biological sample as taught by Barnett discussed above in claim 1), 
wherein the insertable module further includes an imaging window (Battrell; para [117, 119, 121, 123, 135, 140, 143]; Fig. 11A, 12, 13A, 14B; Window 1101). 
Battrell does not teach the insertable module comprising an absorbent material is configured to wick away stain from the imaging window.
However, Battrell-2 teaches an analogous art of a compact device for staining and/or labeling reactions (Battrell-2; Abstract) comprising an insertable module (Battrell-2; para [157]; Fig. 10; microfluidic card 150) further comprising an imaging window (Bartrell-2; para [157]; Fig. 10; a window for the test field 162) and an absorbent material is configured to wick away stain from the imaging window (Bartrell-2; para [150, 157]; Fig. 8A, 10; bibulous material (an absorbent pad or bat 101) positioned in the waste receiving reservoir…waste reservoir 161) .  It would have been obvious to one of ordinary skill in the art to have modified the insertable module of Battrell to comprise the absorbent material as taught by Battrell-2, because Battrell-2 teaches that the adsorbent pad is designed to prevent egress of contaminated sample and reagents (Battrell-2; para [150]). 
Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Battrell in view of Barnett, and in further view of Yamamoto et al (US 20110157349 A1; hereinafter “Yamamoto”; already of record).  
Regarding claim 3, modified Battrell teaches the system of claim 1 (the biological sample of Battrell is modified to be a solid biological sample as taught by Barnett discussed above in claim 1), with the staining cartridge including the insertable module (Battrell; para [98]; Fig. 1, 2; microfluidic cartridge 200 may be mounted in the instrument chassis 106) positioned using a motorized mechanism (Battrell; para [108]; Fig. 7A, 7B; floating stage subassembly 300 with insertable cartridge in place in the docking bay 103). 
Battrell does not teach the insertable module is positioned in a microscope system using the motorized mechanism. 
However, Yamamoto teaches an analogous art of stage control device (Yamamoto; Abstract; para [2, 3]; stage control device for observing tissue subjected to a staining process) comprising a staining cartridge (Yamamoto; para [40]; The preparation PRT is prepared by fixing a section of a tissue such as a connective tissue of blood or the like, an epithelial tissue, both tissues or the like to a glass slide…tissue section is stained as required) positioned in a microscope system (Yamamoto; para [39]; The microscope 1 has a stage 11 on which a preparation PRT can be disposed) using a motorized mechanism (Yamamoto; para [69]; Fig. 3, 4B; actuator AT2).  It would have been obvious to one of ordinary skill in the art to have motorized mechanism of Battrell to position the stain cartridge inside a microscope system as taught by Yamamoto, because Yamamoto teaches that the microscope system improves efficiency of obtainment of images of a sample without changing a depth of field (Yamamoto; para [15]). 
Regarding claim 4, modified Battrell teaches the system of Claim 3 (the motorized mechanism of Battrell is modified to position the staining cartridge in a microscope system as taught by Yamamoto discussed above in claim 3), wherein the staining cartridge including the insertable module is held in place in the microscope system using a clamp assembly sealing down an area around the biological sample (Yamamoto; para [80]; Fig. 3; holding section 59 for holding the preparation PRT).  Battrell .
Claims 5-8 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Battrell in view of Barnett, and in further view of Yamamoto and in further view of Bui et al (US 20130071858 A1; hereinafter “Bui”; already of record). 
Regarding claim 5, modified Battrell teaches the system of claim 4, with the staining cartridge.
Modified Battrell does not teach the staining cartridge configured to promote movement of stain onto the biological material of the insertable module.
However, Bui teaches an analogous art of an automated staining system (Bui; Abstract; para [2]) comprising a staining cartridge (Bui; para [70, 71]; Fig. 4A, 4B; Sample processing system 400) configured to promote movement of stain onto the biological material of the insertable module (Bui; para [70, 71, 73]; Fig. 4A, 4B; Sample processing system 400 includes reagent cartridge 408… Reagent cartridge 408 may be a cartridge that contains a reagent or other processing fluid to be applied to slide 422).  It would have been obvious to one of ordinary skill in the art to have modified the staining cartridge of modified Battrell to be configured to promote movement of stain onto the biological material of the insertable module as taught by Bui, because Bui teaches that the reagent are suitable for a potentially unlimited variety of procedures, including immunohistochemistry procedures, staining procedures, in situ hybridization procedures, other histochemical procedures (Bui; para [51]).  Examiner indicates that the modified staining cartridge taught by Bui is capable of promoting movement in the well of the insertable module taught by modified Battrell (see MPEP 2114). 
Regarding claim 6
Modified Battrell does not teach wherein a stain storage assembly is configured to be positioned in one of the top shell and the bottom shell to provide the stain to the solid biological sample in the well of the insertable module. 
However, Bui teaches an analogous art of an automated staining system (Bui; Abstract; para [2]) comprising a staining cartridge (Bui; para [70, 71, 73]; Fig. 4A, 4B; Sample processing system 400) further comprising a top shell and bottom shell (Bui; para [70]; Fig. 4A; system 400 and includes lower portion 410 and upper portion 412) wherein a stain storage assembly is configured to be positioned in one of the top shell (Bui; para [71]; Fig. 4B; reagent is contained within capsule 416) and the bottom shell to provide the stain to the solid biological sample in the well of the insertable module (Bui; para [73]; Fig. 4A; open bottom such that it is in fluid communication with outlet channel 418 extending from a bottom of reagent cartridge 408; examiner indicates that the outlet channel extends down into the bottom shell).  It would have been obvious to one of ordinary skill in the art to have modified the staining cartridge of modified Battrell to comprise the top shell with the stain storage assembly as taught by Bui, because Bui teaches that the reagent is contained within capsule to be applied to slide (Bui; para [73]).  Further, it would have been obvious to one of ordinary skill in the art to have modified the bottom well of modified Battrell to provide stain to the insertable module as taught by Bui, because Bui teaches that the reagents are applied to the sample for suitable for a potentially unlimited variety of procedures, including immunohistochemistry procedures, staining procedures, in situ hybridization procedures, other histochemical procedures (Bui; para [51]).  Examiner indicates that the modified staining cartridge taught by Bui is capable of promoting movement into the well of the insertable module taught by modified Battrell (see MPEP 2114).
Regarding claim 7, modified Battrell teaches the system of Claim 6 (the staining cartridge of modified Battrell is modified to comprise the top shell and bottom shell as taught by Bui discussed above in claim 7; the system of modified Battrell is modified to teach the microscope system comprising solid biological sample and allowing the stain to accumulate (Yamamoto; para [80]; Fig. 3; holding section 59 for holding the preparation PRT).  Battrell teaches the clamp assembly pressing a spring seal clamp around the biological sample allowing stain to accumulate (Battrell; para [95]; four-point spring-mounted suspension (indicated by 302,303) and supports a docking bay 103 for receiving a microfluidic cartridge 200).
Regarding claim 8, modified Battrell teaches the system of Claim 6 (the top shell of modified Battrell is modified to comprise a stain storage assembly as taught by Bui discussed above in claim 6), wherein the stain in the stain storage assembly is configured to provide at least one of stain and wash solutions for a plurality of solid biological samples (Bui; para [4, 52]; Reagent cartridge 208 may further be used to facilitate application of one or more secondary reagents onto the slide…biological samples such as blood and tissue).  Examiner indicates that the stain storage assembly comprises one or more reagents capable of being used for blood or tissue (see MPEP 2114). 
Regarding claim 25, Battrell teaches the system of claim 8, with the staining cartridge. 
Modified Battrell does not teach wherein the staining cartridge further removes stain and/or wash solutions to prepare the solid biological sample for imaging.
However, Barnett teaches an analogous art of a slide carrier (Barnett; Abstract) wherein the wherein the staining cartridge further removes stain and/or wash solutions to prepare the solid biological sample for imaging (Barnett; para [33, 287]; The specimens can be contacted by a washing liquid to at least partially remove the staining reagent from the specimens… dispensing a washing liquid .

Response to Arguments
	Applicant’s arguments filed, 3/29/2021, have been considered but are moot because the arguments are towards the amended claims and not the prior art rejection.
	Applicant's arguments have been fully considered, and some of the arguments are not found to be persuasive. The non-persuasive arguments are addressed below.
In the applicant’s arguments on pages 7-8, the applicant argues that the insert and the sled within the cartridge “pushes the sled upward where it makes contact with the manifold, allowing for liquids to be delivered to the well of the insert”.  Examiner respectfully disagrees, in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., contact with the manifold, allowing for liquids to be delivered) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Examiner notes that the insert of positioned into the cartridge still results in vertical to horizontal motion as seen in Fig. 4B of Battrell.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Austin Q Le whose telephone number is (571)272-7556. The examiner can normally be reached Monday - Friday 9am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on (571)272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/A.Q.L./Examiner, Art Unit 1796                                                                                                                                                                                                        
/MATTHEW D KRCHA/Primary Examiner, Art Unit 1796